DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the papers filed from 05/06/2021 to 12/06/2021.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest individually or in combination that “an application service mesh network positioned in communication with the network service mesh network, the application service mesh network comprising a plurality of applications configured to communicate with each other and a network service domain of the plurality of network service domains; wherein a plurality of smart contracts comprising network slicing information from the network service mesh network and the application service mesh network are recorded to a blockchain network” as set forth in claims 1-20. 

Claims 1-20 are allowed because of the combination of other limitations in the claims and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.'' 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   U.S. Patent Documents:  
US 20200050494 A1	           Bartfai-Walcott; Katalin et al.
US 20190320210 A1	Ilhan; Zana et al.
US 20170221052 A1	    Sheng; Xinxin et al.
US 20170091756 A1	           Stern; Hadley Ruper et al.
US 20170085555 A1	      Bisikalo; Dmitry et al.
US 20170287090 A1           	Hunn; Peter Geoffrey Lerato et al.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K. CHAU whose telephone number is 571-270-1745.  The examiner can normally be reached on Monday-Friday from 7:30AM-4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DUNG K CHAU/Primary Examiner, Art Unit 2153